DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Applicant Arguments/Remarks Made in an Amendment received on April 26, 2022. Claims 1-29 are currently pending. 

Response to Arguments
Applicant's arguments filed April 26, 2022 have been fully considered but they are not persuasive. Regarding claims 1, 10-15, 18, and 26-28, Applicant argues that Ardel fails to disclose “characterized in that said drill bit is part of a rotatable drill bit unit…and said at least one sensor and one of said first and second communication means are mounted in the drill bit unit.” Specifically in claim 18, Applicant argues that Ardel fails to disclose the “embedded sensor apparatus” and the “communication means”. As to claims 2-9, 16-17, and 19-25, Applicant submits that since Ardel is deficient in the disclosing the limitations mentioned above, then a prima facie case of obviousness has not been established because the cited combination of references does not disclose or suggest every element of the instantly claimed invention. 
The Examiner respectfully disagrees with Applicant’s arguments. Ardel discloses a bone driller (700) with a drill bit (706), i.e. a drill unit, used for penetrating a bore into bone (710) through (720) ([paragraph 0254] and figures 7A and 7B). The drill bit is rotatable, i.e. capable of rotating, and part of a drill unit, i.e., it is a part of unit (700). A surgical drill bit is known or inherently operates by rotating or reciprocating motion in order to penetrate through bone. As seen in Figure 7A, an embedded sensory unit (320) is located within the drill unit (700). A communication means, i.e., 702, transmits sensory data to a microcontroller that is also located within drill (700) ([paragraph 0254]). Therefore, Ardel discloses all the limitations in claims 1, 10-15, 18, and 26-28  and a prima facie case of obviousness has been established because the cited combination of references disclose or suggest every element of the instantly claimed invention.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Objections
Claim 3 is objected to because of the following informalities:  In line 8 recites, “a signal representing a distance between a reference point”, it appears that it should read “the signal representing the distance between the reference point”.  
Claim 29 is objected to because of the following informalities:  In line 7 recites, “a signal representing a distance between a reference point”, it appears that it should read “the signal representing the distance between the reference point”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the bone surface" in line 5.  Claim 29 recites the limitation "the bone surface" in line 4. There is insufficient antecedent basis for the limitations in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 10-15, 18, and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ardel et al. (US Patent Publication 2016/0361070), hereinafter “Ardel”. 
Regarding claim 1, Ardel discloses a system (see Figure 7A) capable of drilling a bore in a bone and measuring a depth of the bore during surgery, said system comprising: 
a drill (700, paragraph 0254) comprising; 
a drill bit (706, paragraph 0254) mounted in the drill chuck (paragraph 0071);
at least one sensor (320, paragraph 0254) arranged to produce signals for determining the depth of the bore (paragraph 0115); 
first communication means (702, paragraph 0254) arranged to communicate said signals to electronic processing means;
electronic processing means (external controller, paragraph 0254) arranged to receive said signals from said first communication means and to determine a depth of a bore from said signals; 
second communication means (742, paragraph 0254) arranged to communicate said determined depth to output means;
output means (display, 0162) for outputting information about the determined depth of the bore received from said second communication means; 
and said at least one sensor and one of said first and second communication means are mounted in the drill bit unit (see Figure 7A).
characterized in that said drill bit is part of a rotatable drill bit unit, i.e. capable of rotating relative to bone driller system, which may or may not comprise said drill chuck. 
Regarding claim 10, Ardel discloses the system of claim 1, wherein said first communication means are mounted in the drill bit unit, said processor means are mounted in the drill bit unit, and said second communication means are mounted in the drill bit unit (see Figure 7A). 
Regarding claim 11, Ardel discloses the system of claim 1, wherein the communication means is mounted in the drill bit unit (see Figure 7A).
Regarding claim 12, Ardel discloses the system of claim 1, wherein said first or second communication means are wireless communication means (paragraph 0147).
Regarding claim 13, Ardel discloses the system of claim 1, wherein the drill bit unit comprises a housing extending around the drill bit and encapsulating each of said sensor(s), communication means, power source (i.e. mechanical cutoff mechanism), processing means and other electronic components, as far as they are mounted in the drill bit unit (see Figure 7A).
Regarding claim 14, Ardel discloses the system of claim 1, wherein said output means comprise a display (paragraph 0162) for displaying information about the determined depth of the bore received from said second communication means.
Regarding claim 15, Ardel discloses the system of claim 1, wherein the drill bit unit is capable of being releasably mounted in the drill chuck (paragraph 0071).
Regarding claim 18, Ardel discloses a drill bit unit (see Figure 7A) for drilling a bore in a bone and measuring a depth of the bore during surgery, said drill bit unit comprising: a drill bit (706, paragraph 0254) at least one sensor (320, paragraph 0254) arranged to produce signals for determining the depth of the bore; communication means (702, paragraph 0254) arranged to communicate said signals. 
Regarding claim 26, Ardel discloses the system of claim 18, wherein the communication means is mounted in the drill bit unit (see Figure 7A).
Regarding claim 27, Ardel discloses the system of claim 18, wherein said communication means are wireless communication means (paragraph 0147).
Regarding claim 28, Ardel discloses the system of claim 18, wherein the drill bit unit comprises a housing extending around the drill bit and encapsulating each of said sensor(s), communication means, power source (mechanical cutoff mechanism), processing means and other electronic components, as far as they are mounted in the drill bit unit (see Figure 7A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ardel et al. (US Patent Publication 2016/0361070) and Kostrzewski et al. (US Patent Publication 2016/0151120), hereinafter “Kostrzewski” and Matsuura et al. (US Patent Publication 2017/0296204), hereinafter “Matsuura”.
Regarding claim 2, Ardel discloses the system of claim 1, except for wherein said at least one sensor, arranged to produce said signals for determining the depth of the bore, comprises a strain gauge arranged to produce a signal representing a force exerted on the system during drilling for determining the depth of the bore; and said strain gauge is mounted on the drill bit unit arranged to produce a signal representing a force exerted on the drill bit unit during drilling for determining the depth of the bore.
However, Kostrzewski teaches wherein said at least one sensor comprises: a strain gauge (706, paragraph 0091) arranged to produce a signal representing a force exerted on the system during drilling; and said strain gauge is mounted on the drill bit unit (paragraphs 0086-0087) arranged to produce a signal representing a force exerted on the drill bit unit during drilling.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the drill system of Ardel with a strain gauge mounted on the drill bit as taught by Kostrzewski in order to measure forces on the tip of the tool (paragraph 0090).
However, Matsuura teaches a drill depth measurement system (100) wherein a sensor (114) is arranged to produce a signal (113) for determining the depth of the bore [paragraph 0056 and 0062] and the signal (113) representing a force (i.e., resistance and/or capacitance) exerted on the system during drilling for determining the depth of the bore ([paragraph 0064]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified drill system of Ardel with a sensor arranged to produce a signal for determining the depth of the bore and the signal representing a force exerted on the system during drilling for determining the depth of the bore as taught by Matsuura in order to provide warnings or feedback to the user.
Regarding claim 5, the modified Ardel’s system discloses the system of claim 2, wherein multiple strain gauges are mounted on the drill bit unit (Figure 7B of Kostrzewski) and arranged to produce signals representing both axial force and torque exerted on the drill bit unit (paragraphs 0091 and 0092 of Kostrzewski).
Regarding claim 16, the modified Ardel’s system discloses the system of claim 2, wherein said strain gauge is mounted on the drill bit (see Figure 7B, paragraph 0087 of Kostrzewski).
Regarding claim 19, Ardel discloses the drill bit unit of claim 18, except for wherein said at least one sensor, arranged to produce said signals for determining the depth of the bore comprises a strain gauge mounted on the drill bit unit arranged to produce a signal representing a force exerted on the drill bit unit during drilling for determining the depth of the bore. 
However, Kostrzewski teaches at least one sensor arranged to produce said signals for determining the depth of the bore comprises a strain gauge (706, paragraph 0091) mounted on the drill bit unit (see Figure 7B) arranged to produce a signal representing a force exerted on the drill bit unit during drilling for determining the depth of the bore (paragraph 0087). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the drill system of Ardel with a strain gauge mounted on the drill bit as taught by Kostrzewski in order to measure forces on the tip of the tool (paragraph 0090).
However, Matsuura teaches a drill depth measurement system (100) wherein a sensor (114) is arranged to produce a signal (113) for determining the depth of the bore [paragraph 0056 and 0062] and the signal (113) representing a force (i.e., resistance and/or capacitance) exerted on the system during drilling for determining the depth of the bore ([paragraph 0064]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified drill system of Ardel with a sensor  arranged to produce a signal for determining the depth of the bore and the signal representing a force exerted on the system during drilling for determining the depth of the bore as taught by Matsuura in order to provide warnings or feedback to the user.
Regarding claim 21, the modified Ardel’s drill bit unit of claim 19, wherein multiple strain gauges (Figure 7B depicts multiple strain gauges 706 of Kostrzewski) are mounted on the drill bit unit and arranged to produce signals representing both axial force and torque exerted on the drill bit unit (paragraph 0088 of Kostrzewski).

Claims 3 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ardel et al. (US Patent Publication 2016/0361070) and Langeland (US Patent Publication 2017/0181753) and Matsuura et al. (US Patent Publication 2017/0296204), hereinafter “Matsuura”.
Regarding claim 3, Ardel discloses the system of claim 1, except for wherein said at least one sensor, arranged to produce said signals for determining the depth of the bore, further comprises: a distance sensor arranged to produce a signal representing a distance between a reference point on the system and a bone surface during drilling for determining the depth of the bore; and said distance sensor is a contactless distance sensor mounted in the drill bit unit arranged to produce a signal representing a distance between a reference point on the drill bit unit and the bone surface during drilling for determining the depth of the bore.
However, Langeland discloses a drilling unit (100) comprising a distance sensor (104, paragraph 0018) arranged to produce a signal representing a distance between a reference point on the system and a bone surface during drilling (i.e. a distance from the sensor itself to the drill tip that contacts bone); and said distance sensor is a contactless distance sensor mounted in the drill bit unit (as shown in Figure 1) arranged to produce a signal representing a distance between a reference point on the drill bit unit and the bone surface during drilling (i.e. the signal is a numerical readout of the measured distance drilled).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the drill system of Ardel with a distance sensor as taught by Langeland in order to determine the appropriate length of a screw for insertion (paragraph 0018).
However, Matsuura teaches a drill depth measurement system (100) wherein a sensor (114) is arranged to produce a signal (113) for determining the depth of the bore [paragraph 0056 and 0062] and the signal (113) representing a force (i.e., resistance and/or capacitance) exerted on the system during drilling for determining the depth of the bore ([paragraph 0064]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified drill system of Ardel with a sensor is arranged to produce a signal for determining the depth of the bore and the signal representing a force exerted on the system during drilling for determining the depth of the bore as taught by Matsuura in order to provide warnings or feedback to the user.
Regarding claim 29, Ardel discloses the system of claim 1, except for wherein said at least one sensor, arranged to produce said signals for determining the depth of the bore, comprises: a distance sensor arranged to produce a signal representing a distance between a reference point on the system and a bone surface during drilling for determining the depth of the bore; and said distance sensor is a contactless distance sensor mounted in the drill bit unit arranged to produce the signal representing the distance between the reference point on the drill bit unit and the bone surface during drilling for determining the depth of the bore.
Regarding claim 29, Ardel discloses the system of claim 1, except for wherein said at least one sensor, arranged to produce said signals for determining the depth of the bore, further comprises: a distance sensor arranged to produce a signal representing a distance between a reference point on the system and the bone surface during drilling for determining the depth of the bore; and said distance sensor is a contactless distance sensor mounted in the drill bit unit arranged to produce a signal representing a distance between a reference point on the drill bit unit and the bone surface during drilling for determining the depth of the bore.
However, Langeland discloses a drilling unit (100) comprising a distance sensor (104, paragraph 0018) arranged to produce a signal representing a distance between a reference point on the system and the bone surface during drilling (i.e. a distance from the sensor itself to the drill tip that contacts bone); and said distance sensor is a contactless distance sensor mounted in the drill bit unit (as shown in Figure 1) arranged to produce a signal representing a distance between a reference point on the drill bit unit and the bone surface during drilling (i.e. the signal is a numerical readout of the measured distance drilled).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the drill system of Ardel with a distance sensor as taught by Langeland in order to determine the appropriate length of a screw for insertion (paragraph 0018).
However, Matsuura teaches a drill depth measurement system (100) wherein a sensor (114) is arranged to produce a signal (113) for determining the depth of the bore [paragraph 0056 and 0062] and the signal (113) representing a force (i.e., resistance and/or capacitance) exerted on the system during drilling for determining the depth of the bore ([paragraph 0064]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified drill system of Ardel with a sensor arranged to produce a signal for determining the depth of the bore and the signal representing a force exerted on the system during drilling for determining the depth of the bore as taught by Matsuura in order to provide warnings or feedback to the user.

Claims 4, 8, 20, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ardel et al. (US Patent Publication 2016/0361070) and Kostrzewski et al. (US Patent Publication 2016/0151120), further in view of Langeland (US Patent Publication 2017/0181753). 
Regarding claim 4, the modified Ardel’s system discloses the system of claim 3, except for the distance sensor is mounted in the drill bit unit.
	However, Langeland teaches a drilling unit (100) comprising a distance sensor mounted in the drilling unit. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified Ardel’s system with a distance sensor as taught by Langeland in order to determine the appropriate length of a screw for insertion (paragraph 0018).
Regarding claim 8, the modified Ardel’s system discloses the system of claim 2 and the apparatus having a plurality of sensors (paragraph 0132), but fails to disclose wherein at least two distance sensors are mounted in the drill bit unit each arranged to produce a signal representing a distance between a reference point on the drill bit unit and the bone surface during drilling, said distance sensors and said reference points extending at radially opposite sides of the drill bit.
However, Langeland discloses a drilling unit (100) wherein at least a distance sensor (104, paragraph 0018) is mounted in the drill bit unit each arranged to produce a signal representing a distance between a reference point on the drill bit unit and the bone surface during drilling (i.e. a distance from the sensor itself to the drill tip that contacts bone).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the drill system of Ardel with multiple sensors with a distance sensor as taught by Langeland in order to monitor the interaction of a surgical tool with a region not just a single location (paragraph 0132 of Ardel and paragraph 0018 of Langeland); such that in combination the reference points extend radially on opposite sides of the drill bit. 
Regarding claim 20, the modified Ardel’s drilling unit discloses the modified drill unit of claim 19, wherein the drill bit unit comprises both said strain gauge mounted on the drill bit unit and said depth sensor mounted in the drill bit unit.
However, Langeland teaches a drilling unit (100) comprising a distance sensor mounted in the drilling unit. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified Ardel’s drilling unit with a distance sensor as taught by Langeland in order to determine the appropriate length of a screw for insertion (paragraph 0018).
Regarding claim 24, the modified Ardel’s drilling unit discloses the modified drill unit of claim 19 and the apparatus having a plurality of sensors (paragraph 0132), but fails to disclose wherein at least two distance sensors are mounted in the drill bit unit each arranged to produce a signal representing a distance between a reference point on the drill bit unit and the bone surface during drilling, said distance sensors and said reference points extending at radially opposite sides of the drill bit.
However, Langeland discloses a drilling unit (100) wherein at least a distance sensor (104, paragraph 0018) is mounted in the drill bit unit each arranged to produce a signal representing a distance between a reference point on the drill bit unit and the bone surface during drilling (i.e. a distance from the sensor itself to the drill tip that contacts bone).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the drill system of Ardel with multiple sensors with a distance sensor as taught by Langeland in order to monitor the interaction of a surgical tool with a region not just a single location (paragraph 0132 of Ardel and paragraph 0018 of Langeland); such that in combination the reference points extend radially on opposite sides of the drill bit. 

Claims 6, 7, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ardel et al. (US Patent Publication 2016/0361070) and Kostrzewski et al. (US Patent Publication 2016/0151120), further in view of Pansky (US Patent Publication 2011/0196384).
Regarding claim 6, the modified Ardel’s system discloses the system of claim 2, except for wherein the strain gauge is attached to the surface of the drill bit unit by an adhesive, such as cyanoacrylate.
However, Pansky teaches except for wherein the strain gauge is attached to the surface of the drill bit unit by an adhesive, such as cyanoacrylate (paragraph 0043).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified drill system of Ardel with a strain gauge attached with adhesive, cyanoacrylate as taught by Pansky in order to attach the strain gauge to an object (paragraph 0043).
Regarding claim 7, the modified Ardel’s system discloses the system of claim 2
wherein the strain gauge signals are measured by using a Wheatstone bridge (paragraph 0043 of Pansky).
Regarding claim 22, the modified Ardel’s drilling unit discloses the modified drill unit of claim 19, except for wherein the strain gauge is attached to the surface of the drill bit unit by an adhesive, such as cyanoacrylate.
However, Pansky teaches except for wherein the strain gauge is attached to the surface of the drill bit unit by an adhesive, such as cyanoacrylate (paragraph 0043).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified drill system of Ardel with a strain gauge attached with adhesive, cyanoacrylate as taught by Pansky in order to attach the strain gauge to an object (paragraph 0043).
Regarding claim 23, the modified Ardel’s drilling unit discloses the modified drill unit of claim 19, wherein the strain gauge signals are measured by using a Wheatstone bridge (paragraph 0043 of Pansky).

Claims 9 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ardel et al. (US Patent Publication 2016/0361070) and Kostrzewski et al. (US Patent Publication 2016/0151120), further in view of Weng et al. (US Patent Publication 2016/0313868, hereinafter “Weng”.
Regarding claim 9, the modified Ardel’s system discloses the system of claim 2 except for wherein the sensors are electromagnetic time-of-flight sensors, preferably infrared time-of-flight sensors.
	However, Weng teaches using sensors are electromagnetic time-of-flight sensors, preferably infrared time-of-flight sensors (paragraph 0060). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified drill system of Ardel with an infrared time of flight sensors as taught by Weng in order to provide a gesture sensor device (paragraph 0060). 
Regarding claim 25, the modified Ardel’s drilling unit discloses the drill bit unit of claim 19, except for wherein the sensors are electromagnetic time-of-flight sensors, preferably infrared time-of-flight sensors.
	However, Weng teaches using sensors are electromagnetic time-of-flight sensors, preferably infrared time-of-flight sensors (paragraph 0060). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified drill system of Ardel with an infrared time of flight sensors as taught by Weng in order to provide a gesture sensor device (paragraph 0060). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ardel et al. (US Patent Publication 2016/0361070) and Kostrzewski et al. (US Patent Publication 2016/0151120), further in view of  Brianza et al. (US Patent Publication 2013/0338669).
Regarding claim 17, the modified Ardel’s system discloses the system of claim 2, except for wherein the drill chuck comprises a drive shaft, and said strain gauge is mounted on said shaft.
However, Brianza teaches a surgical instrument (see Figure 1) with a drill chuck (12) comprises a drive shaft (2), and said strain gauge (10) is mounted on said shaft (paragraph 0045).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the modified drill system of Ardel with strain gauge mounted on a drill chuck’s drive shaft as taught by Brianza in order to measure the breakaway torque of the bone tissue when the shaft is rotated (paragraph 0044).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached on Monday-Friday (8am 4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Diana Jones/Examiner, Art Unit 3775          

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775